



EXHIBIT 10-D




COLGATE-PALMOLIVE COMPANY


2019 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNITS


NOTICE OF GRANT


<<Title>> <<First Name>> <<Last Name>>
Colgate-Palmolive Company
<<Location>>
<<Grant Date>>


You have been granted the following Restricted Stock Units (“RSUs”) in
accordance with the attached Restricted Stock Unit Award Agreement (the
“Agreement”):


Number of RSUs Granted:
Fair Market Value of Common Stock on Grant Date: $


Vesting Dates: Subject to the terms and conditions of the Agreement, the RSUs
will be 100% vested on third anniversary of the Grant Date (i.e., _________ ___,
20__).


Settlement Date: As soon as administratively practicable following the Vesting
Date.




This Award is made under the Colgate-Palmolive Company 2019 Incentive
Compensation Plan (the “Plan”), and is subject to the terms, conditions,
limitations and restrictions contained in or established pursuant to the Plan,
the Agreement, all requirements of applicable law and, if applicable, the
Company’s Clawback Policy. Capitalized terms used in this Notice of Grant that
are not defined in this Notice of Grant have the meanings as used or defined in
the Agreement.
Copies of the Plan, the Agreement and the Company’s Prospectus relating to the
Plan are available via Merrill’s Benefits Online at www.benefits.ml.com, which
can also be accessed at OurColgate.com under ColgatePeople, or if you prefer to
receive a paper copy, they are available from the Company at 300 Park Avenue,
New York, New York 10022, Attention: Ms. Laura Flavin, VP Global Compensation
and Benefits.










ATTACHMENT: Restricted Stock Unit Award Agreement



















--------------------------------------------------------------------------------





COLGATE-PALMOLIVE COMPANY
2019 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), effective as of
the Grant Date indicated on the Restricted Stock Unit Notice of Grant delivered
with this Agreement (the “Notice of Grant”), is made and entered into by and
between Colgate-Palmolive Company, a Delaware corporation (the “Company”), and
you (“you”).
    
Capitalized terms used and not otherwise defined in this Agreement will have the
meanings set forth in the Colgate-Palmolive Company 2019 Incentive Compensation
Plan (the “Plan”).


A.
Terms and Conditions Applicable to RSUs.

 
1.Grant. The Company grants to you, on the terms and conditions set forth in
this Agreement, the number of RSUs indicated on the Notice of Grant.


2.Vesting. The number of RSUs specified in the Notice of Grant (plus the RSUs
representing any accrued Dividend Equivalents will vest on the vesting date
indicated on the Notice of Grant (the “Vesting Date”). Except as provided in
Paragraph A.5 below, the RSUs will vest only if you remain continuously employed
by the Company or an Affiliate during the entire period commencing on the Grant
Date and ending on the Vesting Date (such period, the “Vesting Period”).


3.Settlement. To the extent the RSUs (including RSUs representing any accrued
Dividend Equivalents) vest, the Company will settle the vested RSUs in Shares
with you receiving one Share for each RSU as soon as administratively
practicable following the Vesting Date. No Shares will be delivered upon the
vesting of the RSUs unless you have complied with your obligations under this
Agreement and the Plan.


4.Dividend Equivalents. During the Vesting Period, Dividend Equivalents will be
credited on the RSUs in the form of additional RSUs. At the end of the Vesting
Period, the RSUs plus RSUs representing any accrued Dividend Equivalents will be
paid to you in the form of Shares. Any fractional Shares accrued from Dividend
Equivalents, if applicable, will be paid in cash.


5.Effect of Termination of Employment. The effect of a Termination of Employment
on the RSUs is set forth in the Guidelines Regarding the Effect of Termination
of Employment on Awards under the Plan adopted by the Committee on May 10, 2019,
as such guidelines may be amended by the Committee from time to time.


B.
Prohibited Conduct. In consideration of the grant by the Company of the RSUs and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, you and the Company, intending to be legally bound, agree
to the provisions regarding “Prohibited Conduct” set forth on Annex A to this
Agreement. Annex A to this Agreement is part of this Agreement.



C.Additional Terms and Conditions.
 
1.Change in Control; Adjustment for Change in Common Stock. The treatment of the
RSUs in the event of a Change in Control, a Corporate Transaction or a Share
Change will be governed by the Plan.







--------------------------------------------------------------------------------





2.    International Appendix. If you work or reside outside the United States,
the RSUs will be subject to the general non-United States terms and conditions
and the special terms and conditions of your country set forth in the attached
International Appendix and, to the extent there is any conflict between this
Agreement and the International Appendix, the International Appendix will
control. Moreover, if you relocate from the United States to one of the
countries included in the International Appendix or you move between countries
included in the International Appendix, the general non-United States terms and
conditions and the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
International Appendix is part of this Agreement.


3.Notices. Any notice to be given to the Company under this Agreement will be
addressed to the Chief Legal Officer and Secretary at the Company’s principal
executive offices, and any notice to be given to you will be addressed to you at
the address on file with the Company and/or the Company’s appointed third-party
Plan administrator. Either the Company or you may designate a different address
by written notice to the other. Written notice to said addresses will be
effective to bind the Company and you and your representatives and
beneficiaries. Any notice required or permitted hereunder will be (a) given in
writing and will be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address referenced herein, or (b) delivered
electronically through the Company’s electronic mail system (including any
notices delivered by a third-party) and will be deemed effectively given upon
such delivery.


4.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.


5.No Contract of Employment; Agreement’s Survival. Nothing contained in this
Agreement will affect the right of the Company or an Affiliate to terminate your
employment at any time, with or without Cause, or will be deemed to create any
rights to employment on your part. The rights and obligations arising under this
Agreement are not intended to and do not affect the employment relationship that
otherwise exists between the Company or an Affiliate and you, whether such
employment relationship is at will or defined by an employment contract.
Moreover, this Agreement is not intended to and does not amend any existing
employment contract between the Company and you. To the extent there is a
conflict between this Agreement and such an employment contract as it relates to
the RSUs awarded hereunder, the terms of this Agreement will govern and take
priority. This Agreement will survive the termination of your employment for any
reason.


6.Amendment; Waiver. The terms and conditions of this Agreement may be amended
unilaterally by the Company, provided, however, that (a) no such amendment will
be adverse to you without your written consent (except (i) as provided in
Paragraph A.5 or (ii) to the extent the Company reasonably determines that such
amendment is necessary or appropriate to comply with applicable law including
the provisions of Code Section 409A, stock exchange rules or accounting rules);
and (b) the amendment must be permitted under the Plan. The Company’s failure to
insist upon strict compliance with any provision of this Agreement or failure to
exercise, or any delay in exercising, any right, power or remedy under this
Agreement will not be deemed to be a waiver of such provision or any such right,
power or remedy which the Board, the Committee or the Company has under this
Agreement.
 
7.Severability or Reform by Court. If any provision of this Agreement is
declared or found to be illegal, unenforceable or void, in whole or in part,
then the parties will be relieved of their respective obligations arising under
such provision only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties that this Agreement will be deemed
amended by modifying such provision to the fullest extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefor another provision that is legal and enforceable and
achieves the same objectives. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void to any extent, the validity or
enforceability of the remaining provisions of this Agreement will not be
affected.







--------------------------------------------------------------------------------





8.    Compliance with Law. The Plan, the granting and vesting of the RSUs, and
any obligations of the Company under the Plan, will be subject to all applicable
federal, state and foreign country laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any exchange on which the Shares are listed. The
Company, in its discretion, may postpone the vesting of the RSUs, the issuance
or delivery of Shares under this Award or any other action permitted under the
Plan to enable the Company to complete any required action under any federal,
state or foreign country law, rule or regulation. The Company may require that
you make such representations and agreements and furnish such information as the
Company deems appropriate to assure compliance with or exemption from the
requirements of any securities exchange, any foreign, federal, state or local
law, any governmental regulatory body, or any other applicable legal
requirement, and Shares will not be issued unless and until you make such
representations and agreements and furnish such information as the Company deems
appropriate. The Company will not be obligated by virtue of any provision of the
Plan to recognize the vesting of the RSUs or to otherwise sell or issue Shares
in violation of any such laws, rules or regulations. Neither the Company nor its
directors or officers will have any obligation or liability to you caused by any
postponement of the vesting or settlement of the RSUs (or Shares issuable
thereunder).


9.No Rights as Shareholder. Except as set forth in the Plan, neither you nor any
person claiming under or through you will be, or will have any of the rights or
privileges of, a holder of Shares with respect to the RSUs unless and until
Shares are actually delivered to you.


10.Right of Set-Off. In addition to the rights of the Company set forth in
Paragraph 4 of Annex A, you agree, if the Company in its reasonable judgment
determines that you owe the Company and/or any Affiliate any amount due to any
loan, note, obligation or indebtedness, including but not limited to amounts
owed to the Company pursuant to the Company’s tax equalization program or the
Company’s policies with respect to travel and business expenses, and if you have
not satisfied such obligation(s), then the Company may, to the extent permitted
by applicable law (including without limitation Code Section 409A) instruct the
Plan administrator to withhold and/or sell Shares acquired by you upon
settlement of the RSUs, or the Company may deduct funds equal to the amount of
such obligation from other funds due to you from the Company or an Affiliate.


11.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan, including this Agreement, by electronic means or request your consent
to participate in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or its appointed third-party Plan administrator. The Agreement if
delivered by electronic means with electronic signatures will be treated in all
manner and respects as an original executed document and will be considered to
have the same binding legal effect as if it were the original signed versions
thereof delivered in person.


12.Data Privacy. By accepting the RSUs, you explicitly and unambiguously consent
to the collection, use, transfer, holding, storage and disclosure in electronic
or other form, of your personal data as described in this Agreement and any
other Award grant materials (“Data”) by and among, as applicable, the Company
and its subsidiaries and Affiliates (collectively referred to in this Data
Privacy section as the “Company”) and certain third party service providers
including, but not limited to, Plan brokers, financial advisers and legal
counsel, engaged by the Company (collectively, the “Providers”) for the purpose
of implementing, administering and managing the Plan and complying with
applicable laws, regulations and legislation.


You understand that the Data which may be collected, used, transferred, held,
stored or disclosed by the Company and the Providers consists of certain Data
about you, including, but not limited to, your name, home address, telephone
number, date of birth, social insurance number or other government
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor. You further understand that such collection, use, transfer, holding,
storage or disclosure of the Data may be necessary for the purpose of
implementing, administering and managing the Plan and complying with applicable
laws, regulations and legislation. You understand that the Company or the
Providers may be located in the United States or elsewhere, and that the laws of
the country in which the Company and the Providers collect, use, transfer, hold,
store or





--------------------------------------------------------------------------------





disclose the Data may have different legal protections for the Data than your
country. However, regardless of the location of the Data, the Company protects
the Data through reasonable physical, technical and administrative safeguards
and requires that the Providers also have such safeguards in place.
You understand that you may, at any time, request a copy of your Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting your local human resources representative in
writing. You understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan as more fully described below.
You understand that you are providing the consent herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service and career with your employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant RSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
13.Governing Law; Choice of Venue. This Agreement will be governed, construed
and enforced in accordance with the laws of the State of Delaware and the United
States, as applicable, without giving effect to conflict of law rules or
principles thereof. Any action or proceeding seeking to enforce any provision of
or based on any right arising out of this Agreement may be brought against you
or the Company only in the Delaware Court of Chancery or if not maintainable
therein, then before an appropriate federal or state court located in Delaware,
and you and the Company each agree to submit yourself and your respective
property to the exclusive jurisdiction of the foregoing courts with respect to
such disputes.


14.Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which are incorporated into this Agreement, including
the provisions that authorize the Committee to administer and interpret the Plan
and which provide that the Committee’s decisions, determinations and
interpretations with respect to the Plan are final and conclusive on all persons
affected thereby. In the event of a conflict between this Agreement and the
Plan, the Plan will prevail.


IN WITNESS WHEREOF, this Agreement has been executed as of the Grant Date.




COLGATE-PALMOLIVE COMPANY


    


_______________________________________
Authorized Signature


 




Using the Merrill Benefits Online system or other available means, you must
accept the above RSUs in accordance with and subject to the terms and conditions
of this Agreement and the Plan, acknowledge that you have read this Agreement
and the Plan, and agree to be bound by this Agreement, the Plan and the actions
of the Committee. If you do not do so prior to the Vesting Date indicated on the
Notice of Grant, then the Company may declare the RSUs null and void at any
time.









--------------------------------------------------------------------------------





Annex A
Prohibited Conduct
1.Defined Terms.
a.“Covered Products” means any product, composition, formulation, process,
machine or service of any person or organization (other than the Company or an
Affiliate) in existence, being researched or under development that competes
with, or is intended to compete with, a product, composition, formulation,
process, machine or service being researched or under development, produced,
distributed, marketed, sold or licensed by the Company or an Affiliate (i)
related to any aspect of any one of the Company’s or an Affiliate’s lines of
business on which you have worked during the Relevant Period, or (ii) for which
you have confidential information of the Company or an Affiliate.


b.“Prohibited Geography” means any country, geography, territory, region or
division with respect to which you have worked, provided services or advised the
Company or an Affiliate in any capacity.


c.“Relevant Period” means the 12-month period immediately prior to the
termination of your employment with the Company or an Affiliate.


d.“Restricted Time” means the period during which you are employed by the
Company or an Affiliate plus the 12-month period immediately following the
termination of your employment with the Company or an Affiliate for any reason.


2.Restrictive Covenants. Each of the covenants contained in Paragraphs 2(a)-(c)
of this Annex A are collectively referred to as the “Restrictive Covenants.”


a.Non-Compete. During the Restricted Time, you will not, without the prior
written consent of the Company’s Chief Human Resources Officer or Chief Legal
Officer, either directly or indirectly, for yourself or on behalf of or in
conjunction with any other person, partnership, corporation or other entity,
serve as a director, officer, employee, consultant, contractor or advisor,
provide services or advice in any capacity, or acquire any ownership interest in
an entity that manufactures, markets, sells, develops, distributes or produces
Covered Products in the Prohibited Geography. Notwithstanding the foregoing, you
will not be considered to be in violation of this covenant solely by reason of
owning, directly or indirectly, up to 5% in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described above.


b.Non-Interference. With respect to Covered Products, during the Restricted
Time, you will not solicit or sell to (or attempt to solicit or sell to) any
customer or prospective customer, or any supplier, licensee or other business
relation of the Company or an Affiliate (each, a “Restricted Third Party”) (i)
for which you had, directly or indirectly, responsibility on behalf of the
Company or an Affiliate during the Relevant Period, or (ii) for which you have
confidential information of the Restricted Third Party, , nor will you induce
(or attempt to induce) any Restricted Third Party to cease or diminish doing
business with the Company or an Affiliate or in any way interfere with the
relationship between any Restricted Third Party and the Company or an Affiliate.
A “prospective customer” of the Company or an Affiliate is a person or entity
with whom the Company or an Affiliate was engaged in communications or
negotiations to provide services or sell Covered Products during the Relevant
Period.


c.Employee Non-Solicitation. During the Restricted Time, you will not in any
way, including through someone else acting on your recommendation, suggestion,
identification or advice, (i) solicit, employ or retain any person who is
employed by the Company or an Affiliate, or (ii) otherwise induce or attempt to
induce (A) any such person to terminate his or her employment with the Company
or an Affiliate or to accept any position with any other entity, or (B) any
prospective employee not to establish an employment relationship with the
Company or an Affiliate. A “prospective employee” is a person who was in
communications or negotiations to become an employee of the Company or an
Affiliate during the Relevant Period.







--------------------------------------------------------------------------------





3.Reasonableness of Provisions. You agree that: (a) the terms and provisions of
this Agreement (including Annex A) are reasonable; (b) the consideration
provided by the Company under this Agreement is not illusory; (c) the
Restrictive Covenants are necessary and reasonable for the protection of the
legitimate business interests and goodwill of the Company; and (d) the
consideration given by the Company under this Agreement gives rise to the
Company’s interest in the Restrictive Covenants set forth in this Annex A.


4.Repayment and Forfeiture. You specifically recognize and affirm that each of
the Restrictive Covenants is a material and important term of this Agreement
which has induced the Company to provide for the award of the RSUs granted
hereunder. You further agree that in the event that the Company determines that
you have breached any of the Restrictive Covenants, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
may in its sole discretion: (a) cancel any unvested RSUs granted hereunder; and
(b) require you to pay to the Company the Net Proceeds (as defined below) of any
RSUs that vested during the Look-Back Period (as defined below). You will pay to
the Company the Net Proceeds in cash upon demand, and the Company will be
entitled to set off against any amount due to you from the Company or an
Affiliate the amount of any such Net Proceeds, to the extent that such set-off
is not inconsistent with Code Section 409A or other applicable law. For purposes
of this Paragraph 4, the term “Net Proceeds” means the aggregate value of the
Shares covered by the RSUs that have vested, net of applicable tax withholdings,
determined based on the Fair Market Value of such Shares on the applicable
vesting date. The “Look Back Period” means the longer of the following two
periods: (i) the 12-month period immediately preceding the date on which the
Company becomes aware of a breach of any of the Restrictive Covenants; or (ii)
the six-month period immediately prior to the date of the termination of your
employment with the Company or an Affiliate.


5.Equitable Relief. In the event the Company determines that you have breached
or attempted or threatened to breach any of the Restrictive Covenants, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company will be entitled, upon
application to any court, tribunal or arbitrator of competent jurisdiction, to a
temporary restraining order or preliminary injunction (without the necessity of
(a) proving irreparable harm, (b) establishing that monetary damages are
inadequate or (c) posting any bond with respect thereto) against you prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.


6.Extension of Restrictive Period. You agree that the Restricted Time will be
extended by any time during which you are in violation of any of the Restrictive
Covenants.


7.Acknowledgments. You and the Company agree that it is our mutual intent to
enter into a valid and enforceable agreement. You and the Company acknowledge
the reasonableness of the Restrictive Covenants, including the reasonableness of
the geographic area, duration as to time and scope of activity restrained. You
further acknowledge that your skills are such that you can be gainfully employed
in noncompetitive employment and that the agreement not to compete will not
prevent you from earning a living. You acknowledge that the remedies set forth
in this Agreement are not the exclusive remedies and the Company may avail
itself of other remedies at law or in equity in the event you breach any of the
Restrictive Covenants.


8.Provisions Independent. The Restrictive Covenants will be construed as an
agreement independent of any other agreement, including any employee benefit
agreement, and independent of any other provision of this Agreement, and the
existence of any claim or cause of action you bring against the Company or an
Affiliate, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of such covenants.


9.Notification of Subsequent Employer. You agree that the Company may notify any
person or entity employing you or evidencing an intention of employing you of
the existence and provisions of this Agreement.







--------------------------------------------------------------------------------





10.Transfers to a Related Entity. In the event you transfer to an Affiliate as a
result of actions by the Company, any reference to “Company” in this Annex A
will be deemed to refer to such Affiliate in addition to the Company.







